Citation Nr: 1451940	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-16 486A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a bilateral ankle disorder. 

2.  Whether new and material evidence has been received to reopen service connection for a low back disorder. 

3.  Whether new and material evidence has been received to reopen service connection for left eye hyperopia and amblyopia.  

4.  Whether new and material evidence has been received to reopen service connection for bronchitis. 

5.  Entitlement to service connection for bilateral lower extremity disorder, claimed as arthritis.

6.  Entitlement to service connection for pancreatitis.

7.  Entitlement to service connection for a left hip disorder.

8.  Entitlement to an increased disability rating (or evaluation) in excess of 0 percent for the service-connected residuals of a right ingrown toenail (right toenail disability).

9.  Entitlement to an increased disability rating (or evaluation) in excess of 0 percent for the service-connected residuals of a left ingrown toenail (left toenail disability).

10.  Entitlement to service connection for bronchitis.

11.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.

12.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

13.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to type II diabetes mellitus type.

14.  Entitlement to service connection for bilateral cataracts.

15.  Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1962 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Following the submission of additional evidence, the RO in Atlanta, Georgia, confirmed and continued the noncompensable disability ratings for the service-connected toe disabilities in a July 2010 rating decision.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.
 
The issues of service connection for bronchitis, a heart disorder, type II diabetes mellitus, bilateral lower extremity peripheral neuropathy, bilateral cataracts, and bilateral glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A Board decision in November 2006 denied reopening of service connection for a bilateral ankle disorder, finding that there was no new evidence to establish a bilateral ankle injury or disease in service, or a link between a current bilateral ankle disorder and service.

2.  The Veteran did not appeal the November 2006 Board decision.

3.  Since the November 2006 Board decision denying reopening of service connection for a bilateral ankle disorder, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished facts of a bilateral ankle injury or disease in service, or a link between a current bilateral ankle disorder and service.
4.  A Board decision in November 2006 denied reopening of service connection for a low back disorder, finding that there was no new evidence to establish a low back injury or disease in service, or a link between a current low back disorder and service.

5.  The Veteran did not appeal the November 2006 Board decision.

6.  Since the November 2006 Board decision denying reopening of service connection for a low back disorder, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished facts of a low back injury or disease in service, or a link between a current low back disorder and service.

7.  A Board decision in September 2008 denied reopening of service connection for left eye hyperopia and amblyopia, finding that hyperopia and amblyopia were congenital defects, and no evidence of a left eye injury or disease in service, or a link between a current left eye disorder and service.

8.  The Veteran did not appeal the September 2008 Board decision.

9.  Since the September 2008 Board decision denying reopening of service connection for a left eye disorder, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished facts of a left eye injury or disease in service, or a link between left eye hyperopia or amblyopia and service.

10.  A RO decision in March 1973 denied service connection for bronchitis, finding that there was no current bronchitis disorder.

11.  The Veteran did not appeal the March 1973 rating decision denying service connection for bronchitis after being informed of the appellate rights, and no additional evidence was received within one year of the decision.

12.  Evidence received since the March 1973 rating decision denying service connection for bronchitis is new and material, as it contains evidence not previously considered that relates to the unestablished fact of a current bronchitis disorder, so raises a reasonable possibility of substantiating the claim.

13.  For the entire rating period from June 19, 2009, the service-connected residuals of a right and left ingrown toenail disabilities have manifested symptoms and functional impairment including soreness in an area that covers less than five percent of the entire body area, pain while walking and standing, and toenail debridement approximately once every three months.

14.  There was no in-service bilateral lower extremity injury or disease.  

15.  The Veteran is not currently diagnosed with a bilateral lower extremity disability, including arthritis.

16.  There was no in-service pancreas or relevant endocrine system injury or disease.

17.  The Veteran is not currently diagnosed with a pancreatitis disability.

18.  There was no in-service left hip injury or disease.

19.  The Veteran is not currently diagnosed with a left hip disability.


CONCLUSIONS OF LAW

1.  The November 2006 Board decision that denied reopening service connection for a bilateral ankle disorder became final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100(a) (2014).

2.  New and material evidence has not been received to reopen service connection for a bilateral ankle disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).

3.  The November 2006 Board decision that denied reopening service connection for a low back disorder became final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100(a) (2014).

4.  New and material evidence has not been received to reopen service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).

5.  The September 2008 Board decision that denied reopening service connection for left eye hyperopia and amblyopia became final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100(a) (2014).

6.  New and material evidence has not been received to reopen service connection for left eye hyperopia and amblyopia.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).

7.  The March 1973 rating decision that denied the claim for service connection for bronchitis became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2014).

8.  Evidence received since the March 1973 rating decision is new and material to reopen service connection for bronchitis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).

9.  The criteria for service connection for bilateral lower extremity disorder (claimed as arthritis) have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

10.  The criteria for service connection for pancreatitis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

11.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).  

12.  For the entire rating period from June 19, 2009, the criteria for a compensable disability rating for residuals of a right ingrown toenail disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.118, Diagnostic Code 7813 (2014).

13.  For the entire rating period from June 19, 2009, the criteria for a compensable disability rating for residuals of a left ingrown toenail disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.118, Diagnostic Code 7813 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In an August 2009 letter sent prior to the initial denial of the claims in November 2009, the RO advised the Veteran that he may submit evidence showing that the service-connected toenail disabilities had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claims.  

Similarly, the August 2009 letter outlined the information and evidence necessary to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The August 2009 letter also included information regarding how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Board is satisfied that VA has provided the Veteran with notice regarding the date and bases of the prior final denials of the claims for service connection for a bilateral ankle disorder, a low back disorder, and left eye hyperopia and amblyopia.  The August 2009 RO letter correctly identified that for each of the three previously denied service connection claims, the evidence failed to show either an injury or disease in service, or a relationship between the current disorder and service.  As noted above, the August 2009 letter also informed the Veteran of how to substantiate a claim for service connection.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims in November 2009.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, an August 2006 Board hearing transcript, Social Security Administration records, letters submitted by the Veteran's family and a friend, and the Veteran's written statements.  The Veteran has not advised VA of any additional evidence that should be obtained in order to help substantiate the issues on appeal.

VA examined the Veteran's toenail disabilities in April 2010.  The VA examiner interviewed the Veteran to receive a report of past and present symptomatology, performed a physical examination, provided findings pertinent to the rating criteria, and commented on the functional impairment due to the toenail disabilities.  As the April 2010 examination report includes all pertinent findings and opinions needed to fairly evaluate the severity of the toenail disabilities, the Board finds that the examination is adequate for deciding the appeals and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran has not been afforded a VA examination in connection with the appeals to reopen service connection for a bilateral ankle disorder, a low back disorder, and left eye hyperopia and amblyopia; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

As to the issues of service connection for bilateral lower extremity arthritis, pancreatitis, and a left hip disorder, because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for bilateral lower extremity arthritis, pancreatitis, or a left hip disorder, there is no duty to provide a VA medical examination for these claimed disorders.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disorders, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claims for service connection for bilateral lower extremity arthritis, pancreatitis, or a left hip disorder without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Without credible evidence to support the Veteran's contentions of in-service leg, pancreas, or left hip injuries, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2)  (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. 
§ 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for medical opinions is not warranted.
Regarding the issue of whether new and material evidence has been received to reopen service connection for bronchitis, given the favorable outcomes (reopening of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103, 7104(a), 7105(c), (d)(3); 38 C.F.R. 
§ 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Bilateral Ankle Disorder

The Veteran seeks to reopen service connection for a bilateral ankle disorder.  The Veteran has not made any specific assertion as to what evidence is new and material to the previously denied claim for service connection for a bilateral ankle disorder; however, the Veteran contends that the bilateral ankle disorder is due to wearing combat boots in service.  See June 2012 VA Form 9.
The Veteran submitted a claim to reopen service connection for a bilateral ankle disorder in June 2002.  The RO denied the claim in an October 2002 rating decision, which the Veteran appealed to the Board.  In a November 2006 decision, the Board found that that there was no new and material evidence to establish either a bilateral ankle injury or disease in service, or evidence of a connection between a current bilateral ankle disorder and service (nexus).  The Veteran did not appeal the November 2006 Board decision; therefore, the November 2006 Board decision became final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100(a).

At the time of the November 2006 Board decision, the evidence included service treatment records, VA treatment records from May 2000 to August 2003, private treatment records from 1979 to 2001, Social Security Administration records, written statements from the Veteran, and an August 2006 Board hearing transcript.  The evidence received since the November 2006 Board decision includes VA treatment records through December 2012, additional private treatment records, and statements from the Veteran's wife, sister, brother-in-law, and friend S.B.

The Board finds that the evidence that is new is not material evidence upon which the claim for service connection for a bilateral ankle disorder can be reopened.  
Cox v. Brown, 5 Vet. App. 95 (1993).  No new service treatment records have been received, including any new records of a bilateral ankle injury or disease in service.  Statements from the Veteran, the Veteran's wife, sister, brother-in-law, and friend S.B. do not include any new assertion of a bilateral ankle injury or disease in service.

As to the question of a nexus to service, neither the new VA nor private treatment records include a medical opinion relating a current bilateral ankle disorder to service.  Although the May 2012 VA Form 9 and the letter from the Veteran's sister indicate that an ankle disorder was incurred by wearing combat boots in service, such evidence is cumulative because similar evidence has already been considered by the Board; specifically, statements by the Veteran that the bilateral ankle disorder was due to wearing boots while marching and running in service.  See August 2006 Board hearing transcript at 4.  While the new VA medical treatment records show slight degenerative change in both ankles, similar changes were already noted in VA treatment records available during the November 2006 Board decision.  See, e.g., April 30, 2001 VA treatment record.

In sum, the evidence that is new is not material because it either does not pertain to basis of the prior denial (no injury in service or nexus to service), or is cumulative; therefore, it does not raise a reasonable possibility of substantiating the claim.  See Anglin, 203 F.3d at 1347.

For these reasons, the Board finds that reopening of service connection for a bilateral ankle disorder is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni, 5 Vet. App. at 467.  As noted above, there is no duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

Reopening of Service Connection for a Low Back Disorder

The Veteran seeks to reopen service connection for a low back disorder.  The Veteran has not made any specific assertion as to what evidence is new and material to the previously denied claim for service connection for low back disorder; however, the Veteran contends that the low back disorder is due to wearing combat boots in service.  See June 2012 VA Form 9.

The Veteran submitted a claim to reopen service connection for a low back disorder in June 2002.  The RO denied the claim in an October 2002 rating decision, which the Veteran appealed to the Board.  In a November 2006 decision, the Board found that that there was no new and material evidence to establish either a low back injury or disease in service, or a connection between a current low back disorder and service (nexus).  The Veteran did not appeal the November 2006 Board decision; therefore, the November 2006 Board decision became final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100(a).
At the time of the November 2006 Board decision, the evidence included service treatment records, VA treatment records from May 2000 to August 2003, private treatment records from 1979 to 2001, Social Security Administration records, written statements from the Veteran, and an August 2006 Board hearing transcript.  The evidence received since the November 2006 Board decision includes VA treatment records through December 2012, additional private treatment records, and statements from the Veteran's wife, sister, brother-in-law, and friend S.B.

The Board finds that the evidence that is new is not material evidence upon which the claim for service connection for a low back disorder can be reopened.  Cox, 
5 Vet. App. 95.  No new service treatment records have been received, including any new records of a low back injury or disease in service.  Statements from the Veteran, the Veteran's wife, sister, brother-in-law, and friend S.B. do not include any new assertion of a low back injury or disease in service.

Neither the new VA nor private treatment records include a medical opinion relating a current low back disorder to service.  Although the Veteran's statement in the May 2012 VA Form 9 indicates that low back disorder was incurred by wearing combat boots in service, such evidence is cumulative because similar evidence has already considered by the Board; specifically, statements by the Veteran that the low back disorder was due to wearing boots while marching and running in service.  See August 2006 Board hearing transcript at 4.  Current VA treatment records reflect degenerative joint disease in the low back; however, such a diagnosis was present during the prior final denial in November 2006.  See, e.g., July 31, 2000 VA treatment record. 

In sum, the evidence that is new is not material because it either does not pertain to basis of the prior denial (no low back injury or disease in service, and no nexus to service), or is cumulative; therefore, it does not raise a reasonable possibility of substantiating the claim.  See Anglin at 1347.

For these reasons, the Board finds that reopening of service connection for a low back disorder is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni at 467.  As noted above, there is no duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).

Reopening of Service Connection for a Left Eye Hyperopia and Amblyopia

The Veteran seeks to reopen service connection for left eye hyperopia and amblyopia.  The Veteran has not specified what evidence is new and material to reopen service connection for left eye hyperopia and amblyopia; however, the Veteran contends that a left eye disorder has been continuous since service separation.  See June 2012 VA Form 9.

The Veteran submitted a claim to reopen service connection for left eye hyperopia and amblyopia in June 2002.  The RO denied the claim in an October 2002 rating decision, which the Veteran appealed to the Board.  In November 2006, the Board remanded the issue of whether new and material evidence had been received to reopen service connection for left eye hyperopia and amblyopia.  After the additional development instructed by the November 2006 remand was completed, the Board denied reopening of service connection for left eye hyperopia and amblyopia in a September 2008 decision, finding that the current left eye disorders of hyperopia and amblyopia were congenital defects, and further, that there was no new evidence of a left eye injury or disease in service, or a link between a current left eye disorder and service (nexus).  The Veteran did not appeal the September 2008 Board decision; therefore, the September 2008 Board decision became final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100(a).

At the time of the September 2008 Board decision, the evidence included service treatment records, VA treatment records from May 2000 to August 2003, private treatment records from 1979 to 2001, Social Security Administration records, written statements from the Veteran, and an August 2006 Board hearing transcript.  The evidence received since the September 2008 Board decision includes VA treatment records through December 2012, additional private treatment records, and statements from the Veteran's wife, sister, brother-in-law, and friend S.B.

The Board finds that the evidence that is new is not material evidence upon which the claim for service connection for left eye hyperopia and amblyopia can be reopened.  Cox, 5 Vet. App. 95.  No new service treatment records have been received, including any new records of a left eye injury or disease in service.  Statements from the Veteran, the Veteran's wife, sister, brother-in-law, and friend S.B. do not include any new assertion of a left eye injury or disease in service.

As to the question of a nexus to service, neither the new VA nor private treatment records include a medical opinion relating left eye hyperopia or amblyopia to service.  Statements from the Veteran, the Veteran's wife, sister, brother-in-law, and friend S.B. do not include any assertions relating left eye hyperopia or amblyopia to service.

In sum, the evidence that is new is not material because it either does not pertain to a basis of the prior denial (no injury in service or nexus to service), or is cumulative; therefore, it does not raise a reasonable possibility of substantiating the claim.  See Anglin at 1347.

For these reasons, the Board finds that reopening of service connection for left eye hyperopia and amblyopia is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni, 5 Vet. App. at 467.  As noted above, there is no duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

Reopening of Service Connection for Bronchitis

The Veteran seeks to reopen service connection for bronchitis.  The Veteran contends that he was diagnosed with a "bronchial condition" in service, and that residuals of that disorder have been present since service separation.  See June 2012 VA Form 9.

In a March 1973 rating decision, the RO denied service connection for bronchitis, finding no evidence of a current bronchitis disorder.  The evidence at the time of the March 1973 rating decision included the service treatment records, a February 1973 VA examination report, and a May 1971 VA Form 21-526.  The evidence received since the March 1973 rating decision includes VA treatment records from May 2000 to December 2012, private treatment records from 1979 to 2001, Social Security Administration records, an August 2006 Board hearing transcript, and statements from the Veteran, the Veteran's wife, sister, brother-in-law, and friend S.B.

After reviewing the evidence received since the March 1973 rating decision, the Board finds that it qualifies as new and material evidence and, therefore, is sufficient to reopen service connection for bronchitis.  Specifically, VA treatment records reflect that chronic bronchitis remains an active problem.  See, e.g., November 18, 2009 VA treatment record.  The Veteran has also reported that he still experiences residuals of a bronchitis disorder.  See June 2012 VA Form 9.

The February 1973 VA examination report shows a "history of acute bronchitis and pneumonia in 1962," as well as a history provided by the Veteran of five to six colds per year dating back to 1962.  However, as the VA examiner did not find a current bronchitis disorder, no opinion regarding the etiology of a chronic bronchitis disorder was provided, and the March 1973 rating decision denied service connection for bronchitis on the basis of no current bronchitis disorder.  As the recent VA treatment records continue to show a chronic bronchitis disorder, the new evidence raises a reasonable possibility that bronchitis is a chronic, recurring disorder that may have begun in service and/or been continuous since service separation.

The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for bronchitis.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, degenerative joint disease (DJD), a form of arthritis, and pancreatitis, a disease of the endocrine system, qualify as "chronic" diseases under 38 C.F.R. 
§ 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (DJD, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  
For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Lower Extremity Disorder

The Veteran asserts that he has current bilateral lower extremity arthritis and that it is related to service; specifically, that the bilateral lower extremity disorder he claims as arthritis was caused by wearing combat boots while on active duty.  See June 2012 VA Form 9.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that there was an injury or disease of the lower extremities in service.  With the exception of treatment for a right knee abrasion, service treatment records do not include any complaints, symptoms, or treatment for lower extremity injury or disease.  Service examination reports from November 1963 and August 1966 indicate normal clinical evaluations of the lower extremities.  The Veteran did not report any history or current complaints of arthritis or any deformity in the bones or joints in reports of medical history from November 1963 or August 1966.  

The service treatment records, which appear to be complete, reflect that the Veteran was treated for injuries and disorders other than a lower extremity disorder during service for which he did seek treatment; however, the remaining service treatment records do not include any complaints, symptoms, findings, or treatment for a bilateral lower extremity injury or disease.  The Veteran presented for treatment of multiple other conditions including a skin rash, bronchitis, and headaches.  The Veteran also received treatment for ingrown toenails and a right knee abrasion; however, a service-connected bilateral ingrown toenail disability has been developed separately, and the right knee abrasion can be distinguished from the alleged bilateral lower extremity arthritis disorder, which the Veteran has specifically attributed to wearing combat boots.

Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, it is likely that any complaints, symptoms, or treatment for a bilateral lower extremity injury or disease or symptoms of such would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a bilateral lower extremity disorder or related symptoms weighs against finding an in-service bilateral lower extremity disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Although the Veteran asserted that bilateral lower extremity arthritis was injured by wearing combat boots in service, the Board finds that the more contemporaneous service treatment records are more probative of any injuries or diseases of the lower extremities that were incurred in service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  For these reasons, the Board finds that there was no in-service bilateral lower extremity injury or disease.  

The Board next finds that the weight of the lay and medical evidence is against finding that the Veteran has a currently diagnosed bilateral lower extremity arthritis disability, including the claimed arthritis.  Neither VA nor private treatment records reflect a diagnosis of arthritis in the lower extremities.  VA treatment records show that knee arthralgia is an active problem; however, arthralgia is defined as pain in the joint, and is not the same as arthritis.  See Dorland's Illustrated Medical Dictionary 150 (32d ed. 2012).  Pain alone is not considered a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (holding that pain alone does not constitute function loss under VA regulations that evaluate disabilities based upon limitation of motion, but is just one factor to be considered when evaluating functional impairment).  As such, the evidence does not show that the Veteran has bilateral lower extremity arthritis; therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  See Walker, 708 F.3d 1331.

For the reasons discussed above, the Board finds that the weight of lay and medical evidence is against finding that the Veteran has a currently diagnosed bilateral lower extremity disability, including arthritis, or that there was a bilateral lower extremity injury or disease in service.  Accordingly, the criteria for service connection for bilateral lower extremity arthritis have not been met, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Pancreatitis

Although pancreatitis is not among the eight disorders listed by the Veteran in the June 2009 VA Form 21-4138 claim for service connection, service connection for pancreatitis was denied by the RO in the November 2009 rating decision, and included among the disorders for which the Veteran filed a notice of disagreement in December 2009.  The Veteran has made no specific assertions regarding how a pancreatitis disorder is related to service.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding an injury or disease of the pancreas or endocrine system in service.  Service treatment records do not include any complaints, symptoms, findings, diagnosis, or treatment for a pancreas or relevant endocrine system injury or disease.  Service examination reports from November 1963 and August 1966 indicate normal clinical evaluations of the endocrine system.  The Veteran did not report any history or current complaints of a pancreas disorder in reports of medical history from November 1963 or August 1966.  The Veteran has not made any assertions of an in-service pancreas injury or endocrine disease.  For these reasons, the Board finds that there was no in-service pancreas injury or endocrine disease.

On review of all the evidence, lay and medical, the Board finds that the Veteran does not have a current disability of pancreatitis.  Neither the VA nor private treatment records show complaints, symptoms, or treatment related to a pancreatitis disability.  Statements from the Veteran's wife, sister, brother-in-law, and friend S.B. do not include any indication that the Veteran has experienced symptoms of pancreatitis or been diagnosed with pancreatitis.  Other than filing a notice of disagreement that included no factual assertions regarding a pancreatitis disorder, the Veteran has not made any statements or submitted any evidence to support a finding of a pancreatitis disorder.  As noted above, even the original claim for service connection that corresponds to the November 2009 rating decision did not indicate a current pancreatitis disorder.

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

For the reasons discussed above, the Board finds that the weight of lay and medical evidence is against finding that the Veteran has a currently diagnosed pancreatitis disorder or that there was a pancreas injury or disease in service.  Accordingly, the criteria for service connection for pancreatitis have not been met, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Left Hip Disorder

The Veteran asserts that a current left hip disorder is related to service; specifically, the left hip has become disabled due to wearing combat boots while on active duty.  See June 2012 VA Form 9.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding an injury or disease of the left hip in service.  Service treatment records do not include any complaints, symptoms, findings, diagnosis, or treatment for a left hip injury or disease.  Service examination reports from November 1963 and August 1966 indicate normal clinical evaluations of the spine, musculoskeletal system, and lower extremities.  The Veteran did not report any history or current complaints of a left hip disorder in reports of medical history from November 1963 or August 1966.  

The service treatment records, which appear to be complete, reflect that the Veteran was treated for other injuries and disorders during service for which he did seek treatment; however, the remaining service treatment records do not include any complaints, symptoms, or treatment for a left hip injury or disease.  The Veteran presented for treatment of multiple other conditions including ingrown toe nails, a skin rash, a right knee abrasion, bronchitis, and headaches.  Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, it is likely that any complaints, symptoms, or treatment for a left hip injury or disease or symptoms of such would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a left hip disorder or related symptoms weighs against finding an in-service left hip injury or disease.  See Kahana, 24 Vet. App. at 438; Cf. AZ, 731 F.3d at 1315-18; Buczynski, 24 Vet. App. at 224; see also Fed. R. Evid. 803(7).

Although the Veteran asserted that the left hip was injured by wearing combat boots in service, the Board finds that the more contemporaneous service treatment records are more probative of any injuries or diseases of the left hip incurred in service.  See Buchanan, 451 F.3d 1331.  For these reasons, the Board finds that there was no in-service left hip injury or disease.  

Similarly, the Board finds that the weight of the lay and medical evidence is against finding a current left hip disability.  The Veteran has made no specific assertions as to the left hip's current diagnosis.  Neither the VA nor private treatment records show complaints, symptoms, findings, diagnosis, or treatment related to a left hip disorder.  Statements from the Veteran's wife, sister, brother-in-law, and friend S.B. do not include any indication that the Veteran has experienced symptoms of a left hip disability.  For these reasons, the Board finds that the Veteran is not currently diagnosed with a left hip disability.  As noted above, a diagnosed disability is an essential element to substantiate a claim for service connection on a direct basis.  See Moore, 21 Vet. App. at 215; Brammer, 3 Vet. App. at 225.

For the reasons discussed above, the Board finds that the weight of lay and medical evidence is against finding that the Veteran has a currently diagnosed left hip disability or that there was a left hip injury or disease in service.  Accordingly, the criteria for service connection for a left hip disorder have not been met, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco, 7 Vet. App. at 58.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 39-40; Gilbert, 
1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert at 55.

Increased Rating for Residuals of Right and Left Toenail Disabilities

The Veteran asserts that the residuals of bilateral toenail disabilities warrant compensable disability ratings.  Specifically, the Veteran contends that the pain and soreness caused by the bilateral toenail disabilities, which require debridement approximately once every three months, warrants disability ratings for each foot in excess of zero percent.

For the entire rating period, the bilateral toenail disabilities have been rated as noncompensable under Diagnostic Code 7813, which provides disability ratings for dermatyphosis and other foot skin disorders.  38 C.F.R. § 4.118.  Diagnostic Code 7813 provides that the disability is to be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, as scars under Diagnostic Codes 7801 through 7805, or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability.  38 C.F.R. § 4.118.

Rating Based on Areas Affected and Treatment Methods (Diagnostic Code 7806)

Under Diagnostic Code 7806, the rating code for dermatitis and eczema, a 
10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or for intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, that is required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118.

After a review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that either toenail disability has affected at least 5 percent of the entire body; or at least 5 percent of exposed areas; or been treated with intermittent systemic therapy for a total duration of less than six weeks during the any 12-month period, as required for a higher disability rating of 10 percent.  VA examined the toes in September 2009.  In the September 2009 VA examination report, the VA examiner indicated that the toe disorders affected less than 5 percent of total body, and had no effect on exposed areas.  Treatment was listed as debridement, or cutting of the nails, and did not reflect any intermittent systemic therapy.

The toes were examined by VA again in April 2010.  The April 2010 VA examination report shows that the great toenails and second toenails of each foot were surgically absent.  Cutting the toenails was listed as the only treatment for the toenail disorders.  The VA examiner reported that the toe disorders affected less than 5 percent of total body, and had no effect on exposed areas.  The VA examiner also indicated that the missing second toenails were not related to the great toenail disabilities.

The Veteran does not contend, and the record does not otherwise reflect, that the right or left toenail disabilities affected at least 5 percent of the entire body; or at least 5 percent of exposed areas; or was treated with intermittent systemic therapy at any point.  While the evidence shows that the toenail disabilities required toenail debridement approximately once every three months, the infrequent and localized nature of this treatment does not nearly approximate intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, that contemplates a more aggressive and widespread approach to treatment.  

For these reasons, the Board finds that each service-connected toenail disability affected less than 5 percent of the entire body area, no part of the exposed areas, and was not treated with intermittent systemic therapy or treatment that more nearly approximates intermittent systemic therapy for a total duration of less than six weeks during the any 12-month period; therefore, the criteria for a disability rating of 10 percent for either the right or left toenail disability have not been met or more nearly approximated for any period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Because the preponderance of the evidence is against finding that the evidence more nearly approximates the criteria for a higher, 10 percent rating for either the right or the left toenail disability, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

Rating Based on Scarring and Disfigurement (Diagnostic Codes 7800-05)

Under Diagnostic Code 7801, a burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 
6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm) warrants a 
10 percent rating.  Under Diagnostic Code 7802, a 10 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and which cover an area or areas 144 square inches (929 sq. cm.) or greater.  Diagnostic Code 7800 applies to scars of the heard, face, or neck, and does not apply to the feet or toes.  38 C.F.R. § 4.118.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 
20 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118. 

On review of all the evidence, lay and medical, the Board finds that the bilateral toenail disabilities have not manifested any residual scars, but have resulted in absent toenails after debridement.  The April 2010 VA examination report indicates that the first and second toenails on each foot were surgically absent, and that toenails are removed by a podiatrist every 6 months.  Based on the symptoms of pain and soreness reported by the Veteran, the evidence suggests that the toenails were removed, in part, to relieve the pain and soreness.  See June 2012 VA Form 9; September 2012 VA Form 21-4138. 

While the absence of toenails for a short period after surgical removal may approximate scarring, there is no evidence to indicate that the toe areas affected cover more than 6 square inches (39 sq. cm).  As to the pain and soreness in the toes, the Board finds that toe pain and soreness reflected in toenail debridement once every three to six months does not nearly approximate the constant scar pain, or chronic scar tenderness on palpation, that is contemplated by the ratings assigned under Diagnostic Code 7804.  As such, the criteria for a disability rating of 
10 percent for either the right or left toenail disability have not been met or more nearly approximated.  38 C.F.R. § 4.118, Diagnostic Codes 7800-04.  Because the preponderance of the evidence is against finding that the evidence more nearly approximates the criteria for a higher 10 percent rating for either the right or the left toenail disability, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7.

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118.  Here, the Veteran has not indicated any disabling effects not considered by Diagnostic Codes 7800-7804; therefore, the Board does not reach any further analysis pursuant to Diagnostic Code 7805.

In addition to the disability ratings based areas affected, treatment methods, scarring, and disfigurement, the Board has also considered whether any other disability ratings may apply.  In the June 2012 VA Form 9, the Veteran reported ingrown toenail symptoms have caused functional impairment including an inability to walk very far or "stand for any periods of time."  The Veteran indicated treatment including trimming toenails and wearing shoes that prevent damage to the toenails.  See also September 2012 VA Form 21-4138. 

Given these statements, the Board has considered Diagnostic Code 5284, which provides a 10 percent disability rating for "moderate" foot injuries, a 20 percent disability rating for "moderately severe" foot injuries, and a 30 percent rating for "severe" foot injuries.  38 C.F.R. § 4.71a.  When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98.

Words such as "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a rating.  38 C.F.R. §§ 4.2, 4.6.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the right or left toe disability approximates a "moderate" foot injury, as required for a higher 10 percent disability rating under Diagnostic Code 5284.  While the Veteran reported functional impairment including difficulty walking far or standing "for any period of time," neither VA nor private treatment records indicate such severe symptomatology.  The Veteran is competent to report symptoms such as difficulty walking and standing; however, the severe characterizations provided by the Veteran are not reflected anywhere else in the record, including letters from the Veteran's wife, sister, brother-in-law, and friend S.B., none of whom indicated (amidst several pages describing the Veteran's medical ailments) that the Veteran could not stand or walk distances due to the toenail disabilities.  See Layno, 6 Vet. App. 465.  As such, the Board finds that the VA examination reports indicating toe soreness and toenail debridement every three to six months to be more probative of the severity of the toenail disabilities.  The Board further finds that toe soreness and periodic toenail debridement does not approximate a "moderate" foot injury; therefore, the criteria for a disability rating of 10 percent for either the right or left toenail disability have not been met or more nearly approximated.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Because the preponderance of the evidence is against finding that the evidence more nearly approximates the criteria for a higher 10 percent rating for either the right or the left toenail disability, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board finds that no higher or separate schedular rating is warranted under any of the other codes pertaining to the feet.  The evidence shows that the Veteran's toenail disabilities have not been manifested by flat foot (Diagnostic Code 5276), weak foot (Diagnostic Code 5277), pes cavus (Diagnostic Code 5278), Morton's disease (Diagnostic Code 5279), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), or hammer toe (Diagnostic Code 5282).

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the service-connected toenail disabilities is contemplated by the rating criteria, and no referral for extraschedular consideration is required.  The service-connected residuals of a right and left ingrown toenail disabilities have manifested symptoms and functional impairment including soreness in an area that covers less than five percent of the entire body area, pain while walking and standing, and required toenail debridement approximately once every three months.  The schedular rating criteria specifically address and provide disability ratings based on the type and frequency of treatment used for skin disorders.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  The Board also considered other rating criteria by evaluating the toenail disabilities as scars and foot disabilities, which, in tandem, consider symptoms and impairment including pain, soreness, decreased movement, weakened movement, painful movement, and swelling.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5276-84, 7800-7805; DeLuca.  Accordingly, the Board finds that the symptoms and functional impairment due to the service-connected toe disabilities are fully contemplated by the schedular rating criteria, and there is no symptomatology and/or functional impairment that are not considered by the rating criteria.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, the service-connected toe disabilities are the only service-connected disabilities.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the residuals of right and left ingrown toenail disabilities, and referral for consideration of extraschedular rating is not required.

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The Veteran has not alleged, and the evidence does not suggest, an inability to secure or follow substantially gainful employment due to the 












service-connected residuals of right and left ingrown toenail disabilities; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for a bilateral ankle disorder is denied.

New and material evidence not having been received, the appeal to reopen service connection for a low back disorder is denied.

New and material evidence not having been received, the appeal to reopen service connection for left eye hyperopia and amblyopia is denied.

New and material evidence having been received, the appeal to reopen service connection for bronchitis is granted.

Service connection for bilateral lower extremity disorder, claimed as arthritis, is denied.

Service connection for bilateral lower extremity peripheral neuropathy is denied.

Service connection for pancreatitis is denied.

Service connection for a left hip disorder is denied.

For the entire rating period from June 19, 2009, a compensable disability rating for residuals of a right ingrown toenail disability is denied.

For the entire rating period from June 19, 2009, a compensable disability rating for residuals of a left ingrown toenail disability is denied.
REMAND

Service Connection for Bronchitis

After review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issue of service connection for bronchitis.  Specifically, a new VA examination is needed to fulfil VA's duty to assist the Veteran substantiate the service connection claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).

As noted above, VA examined the Veteran for bronchitis in February 1973.  The February 1973 VA examination report shows a "history of acute bronchitis and pneumonia in 1962," as well as a history provided by the Veteran of five to six colds per year dating back to 1962.  As the VA examiner did not find a current bronchitis disorder, no medical opinion regarding the etiology of a chronic bronchitis disorder was provided.  

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. at 312.  As the recent VA treatment records continue to show a chronic bronchitis disorder, and the Veteran continues to contend that a bronchitis disorder has been recurring since onset in service in 1962, the Board finds that further opinion would assist.  The February 1973 examination report does not include a medical opinion as to whether a recurring bronchitis disorder is related to service.  For these reasons, a new VA examination for bronchitis is warranted.  See id.; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Service Connection for a Heart Disorder, Type II Diabetes Mellitus,
and Bilateral Lower Extremity Peripheral Neuropathy

The Veteran contends that service connection for a heart disorder and type II diabetes mellitus is warranted based on exposure to herbicides in service.  Specifically, the Veteran asserts that he was exposed to Agent Orange while serving in Okinawa, Japan from June 1963 to January 1965, when Agent Orange was used to control weeds and vegetation at the military base.  See March 2012 VA Form 21-4138; June 2012 VA Form 9.  The record indicates that bilateral lower extremity peripheral neuropathy may be a symptom of type II diabetes mellitus; therefore, the claim for service connection for bilateral lower extremity peripheral neuropathy is intertwined with the issue of service connection for type II diabetes mellitus.  See January 2009 Dr. B.O. letter.

Pursuant to 38 U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2013) and 38 C.F.R. 
§ 3.309(e), type II diabetes mellitus and coronary artery disease are two of the diseases which have been presumed to be associated with herbicide exposure during service in Vietnam; however, the record does not indicate that the Veteran had service in Vietnam.  Service in Vietnam for purposes of applying the herbicide exposure presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2012).  In Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

In addition, the Federal Circuit held that "service in Vietnam" will not be presumed based upon a veteran's receipt of a Vietnam Service Medal (VSM).  See Haas. Additionally, there is no presumptive service connection for claims based on servicing or working on aircraft that flew bombing missions over Vietnam.  See VA Fast Letter 09-20 (May 6, 2009).

The Veteran does not contend that he was exposed to Agent Orange in Vietnam or the inland waters of Vietnam; however, the Veteran stated that he was stationed in Okinawa, Japan, where he was exposed to herbicides while maintaining equipment used in Vietnam, and while being in proximity to herbicides used to kill weeds and vegetation.  See March 2012 VA Form 21-4138; June 2012 VA Form 9.  
Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) (October 4, 2010).  The M21-1MR provides that several items of development should be performed when a veteran claims herbicide exposure in other areas, to include asking the veteran for the approximate dates, location, and nature of the alleged exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).

The Board has reviewed the claims file and notes that the RO has not taken the appropriate steps to verify the Veteran's claimed exposure to herbicide agents in Japan.  Specifically, the RO addressed the matter by associating with the record a memorandum regarding herbicide use in Thailand during the Vietnam Era.  The record does not indicate that any additional steps were taken, including sending a request to the United States Joint Services Records Research Center (JSRRC) for verification.  See VA Fast Letter 09-20.

Service Connection for Bilateral Cataracts and Bilateral Glaucoma

In December 2011, the Veteran submitted claims for service connection for bilateral cataracts and bilateral glaucoma.  The claims were denied by the RO in an August 2013 rating decision.  The Veteran submitted a timely notice of disagreement in September 2013; however, the RO has not yet issued a statement of the case (SOC) on these issues.  

Where a SOC has not been provided following the timely following of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, the Board must remand the issues of service connection for bilateral cataracts and bilateral glaucoma for further procedural action.

Accordingly, the issues of service connection for bronchitis, a heart disorder, type II diabetes mellitus, bilateral lower extremity peripheral neuropathy, bilateral cataracts, and bilateral glaucoma are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination for bronchitis.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  In the examination report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should state, for each diagnosis, the following opinion:

Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any current disorder had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein?

	For the purpose of providing the requested opinion, the VA examiner should acknowledge the September 1962 in-service treatment for acute bronchitis, as well as the Veteran's reported history of smoking.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered. The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

2.  The AOJ should undertake all required development as indicated by the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) and instructions in the VA Fast Letter 09-20, and send a request, if deemed necessary, to the JSRRC or appropriate agency in order to attempt to determine whether the Veteran was exposed to herbicides during his period of service from June 1963 to January 1965 in Okinawa, Japan, based on the information of record. 

All documentation of such efforts and responses should be added to the claims file.  The AOJ should also follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the claims file.

3.  If, and only if, the records/responses received reflect that herbicides were used at the base where the Veteran was stationed in Okinawa, Japan, during the period from June 1963 to January 1965, the AOJ should obtain a medical opinion as to the whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's currently diagnosed type II diabetes mellitus, coronary artery disease, or peripheral neuropathy are causally or etiologically related to any in-service exposure to herbicides.  The examiner should provide a rationale and bases for all opinions expressed.

4.  The AOJ should issue a statement of the case that addresses the issues of service connection for bilateral cataracts and bilateral glaucoma.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate Substantive Appeal following the issuance of the statement of the case. 

5.  When the development above has been completed, the remanded issues should be readjudicated.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


